Title: To Thomas Jefferson from André Limozin, [14 October 1787]
From: Limozin, André
To: Jefferson, Thomas



Most Honorable Sir
[14 October 1787]

I return your Excellency thousand and thousand thanks for the Kind informations mentioned in your Letter of the 9th of [this] Month. I shall never forget so much Kindnesses your Excellency  is pleasd to shew me. Gratitude orders me to increase daily my attention for the Welfare and prosperity of America.
We receive just now intelligence from England by a Packet arrived this night from Portsmouth which she left the 12th instant in the Evening that the very same day an order was received from London for the Fleet which layd at Spithead to Sail the 14th instant without any further delay. The General opinion is that the Said Fleet is bound for the Mediterranean. I have the honor to be Your Excellency’s Most obedient & very Humble & devoted Servant

Andr Limozin


I have agreable to your orders drawn this day on your Excellency Lvers 160.₶ 7 unto the order of Sartorious & Cie. at Sight.

